Case 2:20-cv-03649-PBT Document 38-6 Filed 01/06/21 Page 1 of 5




                       Exhibit E
            Case 2:20-cv-03649-PBT Document 38-6 Filed 01/06/21 Page 2 of 5
                                                Tuesday, January 5, 2021 at 2:47:36 PM Eastern Standard Time

Subject:    RE: Polysciences v. Masrud
Date:       Wednesday, December 16, 2020 at 7:06:31 PM Eastern Standard Time
From:       Lagarenne, Jonathan R.
To:         Julianne Peck, Reed, Eric E.
CC:         Spota, Cali R., Norton, Gerard P.
AGachments: image003.png, image005.png



Julie,

You have not idenNﬁed any speciﬁc documents that you object to the designaNon on so it is not possible to
comment speciﬁcally. However, just because Masrud had access on a conﬁdenNal basis does not remove it
from trade secret protecNon and it is appropriate to idenNfy trade secret documents as AEO. Under your
approach no document could be marked AEO or be a trade secret apparently simply because Masrud, a
senior execuNve, has potenNal access to it—even if he never saw it. That is not the law. As to documents
authored by Masrud and or Griﬃn, the protecNve order allows those to be marked AEO if they contain highly
sensiNve informaNon but Masrud and Griﬃn can see them per paragraph 7. I do not know what documents
you claim include informaNon available in the public domain (again you have not idenNﬁed a single document
you claim is improperly designated), but I will state the obvious that simply because a document contains
some informaNon available in the public domain does not mean the entre document is public domain. The
document may sNll be properly designated AEO if it in fact it also contains trade secrets or highly sensiNve
business or personal informaNon and further, the arrangement of informaNon; like a manual for performing a
producNon step, may be appropriately claimed as a trade secret because of the sequence/arrangement even
if the individual steps are themselves in the public domain. In short, you have to look at the speciﬁc
document and make the determinaNon of whether it is properly designated AEO on a document by
document basis. Broad claims that documents contain public informaNon, or “stale” sales data are
insuﬃcient to resolve anything.

As to your statement that it is hard to see how disclosure of these AEO documents to Masrud is “highly likely
to cause signiﬁcant harm,” I will again state the obvious: Masrud and Griﬃn have started and conNnue to
operate a business that has targeted the most proﬁtable products in PolySciences lab products business and
have openly stated they plan to expand their business to target other Polysciences products, such as GMP PEI
products. They are compeNtors who have launched their compeNng business by thec of Polysciences
secrets, and we are not so foolish as to allow them to see the highly sensiNve informaNon they may have
forgoden or never bothered to look at when they had the chance at Polysciences.

Again, if you have speciﬁc documents you believe are misdesignated I am happy to discuss. If you care to
have that discussion, please respond by idenNfying the documents on the log we provided that you believe
are misdesingated and the reason for your belief. We will respond to your concerns. If, as seems the case,
you are commided to ﬁling a moNon to argue that there can be no proper AEO designaNons no mader what
the facts are, than I am sure there is nothing I can say to convince you otherwise, and we will respond to
your moNon in due course.


Jonathan Lagarenne
Partner
Fox Rothschild LLP
1225 17th Street

                                                                                                         Page 1 of 4
               Case 2:20-cv-03649-PBT Document 38-6 Filed 01/06/21 Page 3 of 5


Suite 2200
Denver, CO 80202
(303) 383-7684 – direct
(908) 500-1726-- cell
(303) 292-1300- fax
jlagarenne@foxrothschild.com
www.foxrothschild.com

From: Julianne Peck <jpeck@homanspeck.com>
Sent: Wednesday, December 16, 2020 3:04 PM
To: Lagarenne, Jonathan R. <jlagarenne@foxrothschild.com>; Reed, Eric E. <EReed@foxrothschild.com>
Cc: Spota, Cali R. <cspota@foxrothschild.com>
Subject: [EXT] Re: Polysciences v. Masrud

Jonathan,

Thank you for the below. Unfortunately, few, if any, of the documents that Polysciences conNnues to
designate AEO warrant such a designaNon. These documents include without limitaNon:

        Documents that contain the trade secrets that Polysciences alleges Masrud had access to during his
        employment/misappropriated;
        Documents authored by and/or received by Masrud and/or Griﬃn;
        InformaNon that is available in the public domain;
        Sales data that is both stale and was available to both Masrud and Griﬃn during their respecNve
        tenures.

It is unclear under these circumstances how the disclosure of these documents to Masrud is “highly likely to
cause signiﬁcant harm,” and your spreadsheet makes no eﬀort to establish this burden. Moreover, the
caselaw is clear that this type of informaNon does not warrant an AEO designaNon.

To the extent that Polysciences does not reproduce these documents without AEO designaNons by the end of
this week, Masrud will shortly be ﬁling a moNon to compel and for sancNons.

Best,
Juli

215-868-6214
HomansPeck.com




From: "Lagarenne, Jonathan R." <jlagarenne@foxrothschild.com>
Date: Tuesday, December 15, 2020 at 7:14 PM
To: Julianne Peck <jpeck@homanspeck.com>, "Reed, Eric E." <EReed@foxrothschild.com>
Cc: "Spota, Cali R." <cspota@foxrothschild.com>
Subject: RE: Polysciences v. Masrud




                                                                                                         Page 2 of 4
            Case 2:20-cv-03649-PBT Document 38-6 Filed 01/06/21 Page 4 of 5


Julie,

As I menNoned last week we revisited our producNon in light of the issues you raised in the conference
concerning AEO DesignaNons. We have conﬁrmed that the designaNon was applied too broadly by the
adorney reviewing the producNon and so have completely reproduced our producNon today with corrected
designaNons. Also adached is the spread sheet idenNfying the documents with the AEO designaNon in our
producNon today. I apologize for the prior error in designaNons.

Jonathan Lagarenne
Partner
Fox Rothschild LLP
1225 17th Street
Suite 2200
Denver, CO 80202
(303) 383-7684 – direct
(908) 500-1726-- cell
(303) 292-1300- fax
jlagarenne@foxrothschild.com
www.foxrothschild.com

From: Lagarenne, Jonathan R. <jlagarenne@foxrothschild.com>
Sent: Tuesday, December 8, 2020 1:58 PM
To: Julianne Peck <jpeck@homanspeck.com>; Reed, Eric E. <EReed@foxrothschild.com>
Cc: Spota, Cali R. <cspota@foxrothschild.com>
Subject: RE: Polysciences v. Masrud

Julie,

Thanks for the email. Acer the call I have started process of revisiNng the designaNons, and we will respond
next Tuesday to your request. Call if you want to discuss.

Jonathan Lagarenne
Partner
Fox Rothschild LLP
1225 17th Street
Suite 2200
Denver, CO 80202
(303) 383-7684 – direct
(908) 500-1726-- cell
(303) 292-1300- fax
jlagarenne@foxrothschild.com
www.foxrothschild.com

From: Julianne Peck <jpeck@homanspeck.com>
Sent: Tuesday, December 8, 2020 12:04 PM
To: Reed, Eric E. <EReed@foxrothschild.com>; Lagarenne, Jonathan R. <jlagarenne@foxrothschild.com>
Cc: Spota, Cali R. <cspota@foxrothschild.com>
Subject: [EXT] Polysciences v. Masrud

Dear Eric/John,

                                                                                                         Page 3 of 4
              Case 2:20-cv-03649-PBT Document 38-6 Filed 01/06/21 Page 5 of 5



This conﬁrms, for the reasons stated in my November 16, 2020 leder to Eric and during today’s Status
Conference with Judge Tucker, that Masrud objects to all of Polysciences’ AEO designaNons, including the
designaNons made in its December 4, 2020 producNon (Polysciences 2297-9343).

Please be advised that absent re-designaNons by Polysciences within the next 7 days, accompanied by a list
explaining with speciﬁcity and by speciﬁc document the basis for each AEO designaNon, Masrud will be ﬁling
a moNon to compel and for sancNons.

If you feel that we need to discuss this issue further, you can reach me at the number below.

Regards,
Juli




Julianne Peck  43 Paoli Plaza #426
215.868.6214   Paoli, PA 19301
HomansPeck.com




This email contains informaNon that may be conﬁdenNal and/or privileged. If you are not the intended
recipient, or the employee or agent authorized to receive for the intended recipient, you may not copy,
disclose or use any contents in this email. If you have received this email in error, please immediately noNfy
the sender at Fox Rothschild LLP by replying to this email and delete the original and reply emails. Thank you.


This email contains informaNon that may be conﬁdenNal and/or privileged. If you are not the intended recipient, or
the employee or agent authorized to receive for the intended recipient, you may not copy, disclose or use any
contents in this email. If you have received this email in error, please immediately noNfy the sender at Fox Rothschild
LLP by replying to this email and delete the original and reply emails. Thank you.




                                                                                                                   Page 4 of 4
